692 S.E.2d 874 (2010)
STATE of North Carolina
v.
Billy J. TROMBLEY.
No. 345P09.
Supreme Court of North Carolina.
January 28, 2010.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Anne Bleyman, for Billy J. Trombley.

ORDER
Upon consideration of the conditional petition filed on the 3rd of September 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 28th of January 2010."